Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONClaims StatusClaims 1, 19 & 22 filed 04/15/2021 have been amended. Claims 8, 16, 18 & 20 have been previously canceled. Claims 1-7, 9-15, 17, 19 & 21-23 are pending and have been rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to independent claim(s) 1, 19 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-7, 9-15, 19 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (U.S. Patent No. 10,061,525) in view of Chan et al. (U.S. Publication 2005/0149540).
 	As to claim 1, Martin discloses  	A method for use in managing a cluster comprising a plurality of computers, each computer comprising at least one hardware processor coupled to at least one memory, the plurality of computers within the cluster comprising a leader node and a plurality of follower nodes, the method comprising:  	the leader node of the cluster collecting access pattern data for the plurality of follower nodes within the cluster (Martin, see col. 6 lines 7-14, the plurality of storage targets can be to store data for a news website, the load experienced by the individual storage targets within plurality of storage targets can be unbalanced since some stories within a news website is much more popular (and accessed considerably more) than other stories within the news website. See col. 7 lines 1-24, the storage management process 10 determined the load values of the storage targets, wherein the plurality of load values are compared to determine if the RAID group is load balanced or unbalanced.);  	Martin is silent to based at least in part on the access pattern data, the leader node of the cluster determining that at least a first one of the plurality of follower nodes within the cluster is overutilized by analyzing a historical access pattern; and 	responsive to determining that the first follower node is overutilized, selecting a subset of data stored at the first follower node to move based on a determination that the subset of data is frequently accessed and the leader node of the cluster moving the selected subset of data stored on the first 
 	One of ordinary skill in the art would have been motivated in order to provide control access to resources (Chan – 0005).

 	As to claim 2, Martin in view Chan discloses everything discloses in claim 1. Martin further discloses wherein determining that at least a first one of the plurality of follower nodes is overutilized comprises comparing the access pattern data to a capability of at least the first follower node (Martin, see 

 	As to claim 4, Martin in view Chan discloses everything discloses in claim 1. Martin further discloses wherein the at least second follower node is selected based at least in part on a determination that the at least second follower node is underutilized (Martin, see col. 8 lines 27-36 and col. 8 lines 59-63, if a storage target that is overutilized, then the performance of the RAID group (e.g., storage tier 118) can be enhanced by having some of its load moved to a storage target that is less utilized). 	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine Martin in view of Chan because it would allow to indicate which node has less usage from the teachings of Martin – column 8 lines 59-63. 	
 	As to claim 5, Martin in view Chan discloses everything discloses in claim 4. Martin further discloses wherein the determination that the at least second follower node is underutilized is based at least in part on the access pattern data (Martin, see col. 6 lines 7-14, the load experienced by the individual storage targets within plurality of storage targets can be unbalanced since some stories within a news website is much more popular (and accessed considerably more) than other stories within the news website. See col. 8 lines 5-13, the plurality of load values determines if the RAID group (e.g., storage tier 118) is load balanced, storage management process 10 can map the load values into one of underutilization range). 	The motivation of dependent claim 4 still applies to claim 5.



 	As to claim 7, Martin in view Chan discloses everything discloses in claim 4. Martin further discloses wherein at least one of the determination that the first follower node is overutilized and the determination that the second follower node is underutilized is based at least in part on relative capabilities of at least the first and second follower nodes computers (Martin, see col. 7 lines 18-24, storage management process 10 can reposition data between the plurality of storage targets (e.g., storage targets 122, 124, 126, 128, 130) for unbalanced load. See col. 7 lines 34-40, the storage management process 10 can determine the underutilization, acceptable utilization, and an overutilization based on load values. See col. 6 lines 36-56, unbalanced condition is determined based on device performance that monitors the number of IOPS (Input/output Operations Per Second). See col. 6 lines 7-19, the more storage targets are being accessed the greater the workload which results in an unbalanced load condition amongst plurality of storage targets). 	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine Martin in view of Chan because it would allow to indicate which node has more usage and less usage from the teachings of Martin – column 8 lines 59-63.

 	As to claim 9, Martin in view Chan discloses everything discloses in claim 1. Chan further discloses wherein moving the stored subset of data comprises splitting the stored subset of data between the first follower node and at least the second follower node (Chan, see [0054], the selected resources 

 	As to claim 10, Martin in view Chan discloses everything discloses in claim 9. Chan further discloses wherein splitting the stored subset of data between the first follower node and at least the second follower nodes comprises moving a portion of the stored data to the second follower node while retaining another portion of the stored data on the first follower node (Chan, see [0042], data blocks can be resources. A database object, such as a database table, can be stored as multiple separate portions, with each portion stored within a separate data block). 	The motivation of dependent claim 9 still applies to claim 10.

 	As to claim 11, Martin in view Chan discloses everything discloses in claim 1. Chan further discloses wherein moving the stored subset of data from the first follower nodes to at least a second one of the plurality of follower nodes comprises splitting the subset of data between the second follower node and at least a third one of the plurality of computers (Chan, see [0035-0037] and fig. 2, node’s utilization is determined, if it exceeds a specified threshold, then one or more resources that are currently mastered by the node are remastered so that one or more other nodes can handle those resources instead. The mastery of some of the resources (i.e., subset of data) that are currently mastered by node 102 is divided among other nodes). 	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine Martin in view of Chan because it would allow to indicate which nodes are capable of remastering the resources from the teachings of Chan – 0054.



 	As to claim 13, Martin in view Chan discloses everything discloses in claim 11. Chan further discloses wherein splitting the stored subset of data comprises moving respective portions of the stored subset of data to at least the second and third follower nodes while retaining another portion of the stored subset of data on the first follower node (Chan, see [0042], data blocks can be resources. A database object, such as a database table, can be stored as multiple separate portions, with each portion stored within a separate data block. Chan, see [0035-0037] and fig. 2, node’s utilization is determined, if it exceeds a specified threshold, then one or more resources that are currently mastered by the node are remastered so that one or more other nodes can handle those resources instead. The mastery of some of the resources (i.e., subset of data) that are currently mastered by node 102 is divided among other nodes). 	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine Martin in view of Chan because it would allow to indicate which nodes are capable of remastering the resources from the teachings of Chan – 0054.

 	As to claim 14, Martin in view Chan discloses everything discloses in claim 11. Martin further discloses wherein the second and third follower nodes are selected based at least in part on a determination that at least the second and third follower nodes are underutilized (Martin, see col. 8 lines 

 	As to claim 15, Martin in view Chan discloses everything discloses in claim 14. Martin further discloses wherein the determination that at least the second and third follower nodes are underutilized is based at least in part on the access pattern data (Martin, see col. 7 lines 18-24, storage management process 10 can reposition data between the plurality of storage targets (e.g., storage targets 122, 124, 126, 128, 130) for unbalanced load. See col. 7 lines 34-40, the storage management process 10 can determine the underutilization, acceptable utilization, and an overutilization based on load values. See col. 6 lines 36-56, unbalanced condition is determined based on device performance that monitors the number of IOPS (Input/output Operations Per Second)). 	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine Martin in view of Chan because it would allow to indicate which node has less usage from the teachings of Martin – column 8 lines 59-63. 	As to claim 19, Martin discloses a leader node within a cluster of computers, the cluster of computers further comprising a plurality of follower nodes, each follower node comprising at least one hardware processor coupled to at least one memory, the leader node comprising: 	a memory (Martin, see col. 3 lines 36, memory); and 	at least one processor coupled with the memory (Martin, see col. 3 lines 36, processors), the processor operative:  	to collect access pattern data for the plurality of follower nodes within the cluster (Martin, see col. 6 lines 7-14, the plurality of storage targets can be to store data for a news website, the load experienced by the individual storage targets within plurality of storage targets can be unbalanced since some stories 
 	One of ordinary skill in the art would have been motivated in order to provide control access to resources (Chan – 0005).
 	As to claim 22, Martin discloses a cluster of computers comprising:  	a leader node comprising at least one hardware processor coupled to at least one memory (Martin, see col. 10 lines 7-18, the system can have the aspect of hardware and software aspects. See col. 3 lines 14-24, storage management process 10 resides on and is executed by storage system. The Examiner interprets the storage management process as the claimed leather node); and  	a plurality of follower nodes, each follower node comprising at least one hardware processor coupled to at least one memory (Martin, see col. 2 lines 23-32, the computing system includes at least one processor and at least one memory architecture coupled with the at least one processor, wherein the computing system is configured to perform operations including determining a load value for each of a plurality of storage targets included within a RAID group);  	the leader node of the cluster collecting access pattern data for the plurality of follower nodes within the cluster (Martin, see col. 6 lines 7-14, the plurality of storage targets can be to store data for a news website, the load experienced by the individual storage targets within plurality of storage targets can be unbalanced since some stories within a news website is much more popular (and accessed considerably more) than other stories within the news website. See col. 7 lines 1-24, the storage management process 10 determined the load values of the storage targets, wherein the plurality of load values are compared to determine if the RAID group is load balanced or unbalanced.);  	Martin is silent to based at least in part on the access pattern data, the leader node of the cluster determining that at least a first one of the plurality of follower nodes within the cluster is overutilized by analyzing a historical access pattern; and responsive to determining that the first follower node is overutilized, selecting a subset of data stored at the first follower node to move based on a determination that the subset of data is frequently accessed and the leader node of the cluster moving the selected 
 	One of ordinary skill in the art would have been motivated in order to provide control access to resources (Chan – 0005).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (U.S. Patent No. 10,061,525) in view of Chan et al. (U.S. Publication 2005/0149540) & Frandzel et al. (U.S. Publication 2018/0067775).

 	As to claim 3, Martin in view Chan discloses everything discloses in claim 1, but is silent to wherein determining that at least a first one of the plurality of follower nodes is overutilized comprises detecting performance degradation of at least the first follower node. 	However, Frandzel discloses wherein determining that at least a first one of the plurality of computers is overutilized comprises detecting performance degradation of at least the first computer (Frandzel, see [0068], monitors actual system performance during operation of the storage system and identifying workload levels that cause system performance to degrade, as such a degradation in system performance may be indicative that system capacity has been fully utilized).  	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin in view of Chan and Frandzel in order to further modify the method of determining a load value for each of a plurality of storage targets included within a RAID group from the teachings of Martin with the method of remastering resources within multi-node systems from the teachings of Chan and the method of fair utilization of system resources using workload from the teachings of Frandzel.
 	One of ordinary skill in the art would have been motivated in order to have an efficient utilization of the resources within the storage array (Frandzel – Paragraph 0034).

Claims 17, 21 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (U.S. Patent No. 10,061,525) in view of Chan et al. (U.S. Publication 2005/0149540) & Neil et al. (U.S. Patent No. 9,451,012).

 	As to claim 17, Martin in view Chan discloses everything discloses in claim 1, but is silent to wherein the cluster is heterogeneous. 	However, Neil discloses wherein the cluster is heterogeneous (Neil, see col. 6 lines 1-6, heterogeneous cluster nodes). 	
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin in view of Chan and Neil in order to further modify the 
 	One of ordinary skill in the art would have been motivated in order to transmitting data between the computer cluster node and the cluster device in the heterogeneous cluster node (Neil – Abstract). 	As to claim 21, Martin in view Chan discloses everything discloses in claim 19, but is silent to wherein the cluster is heterogeneous. 	However, Neil discloses wherein the cluster is heterogeneous (Neil, see col. 6 lines 1-6, heterogeneous cluster nodes).  	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin in view of Chan and Neil in order to further modify the method of determining a load value for each of a plurality of storage targets included within a RAID group from the teachings of Martin with the method of remastering resources within multi-node systems from the teachings of Chan and the method of sharing process information in a heterogeneous parallel processing system from the teachings of Neil.
 	One of ordinary skill in the art would have been motivated in order to transmitting data between the computer cluster node and the cluster device in the heterogeneous cluster node (Neil – Abstract). 	As to claim 23, Martin in view Chan discloses everything discloses in claim 22, but is silent to wherein the cluster is heterogeneous. 	However, Neil discloses wherein the cluster is heterogeneous (Neil, see col. 6 lines 1-6, heterogeneous cluster nodes). 	
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin in view of Chan and Neil in order to further modify the method of determining a load value for each of a plurality of storage targets included within a RAID group from the teachings of Martin with the method of remastering resources within multi-node systems from the 
 	One of ordinary skill in the art would have been motivated in order to transmitting data between the computer cluster node and the cluster device in the heterogeneous cluster node (Neil – Abstract).

Conclusion                                                                                                                                                 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes: 	U.S. Publication 2012/0179723, which describes data replication and failure recovery method for distributed key-value store.
U.S. Patent No. 8,832,234, which describes distributed storage controller. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627.  The examiner can normally be reached on 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANIA M PENA-SANTANA/Examiner, Art Unit 2457